EXHIBIT 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of December 3, 2019 (the “Effective Date”), by and between Infor
(US), Inc., a Delaware corporation (the “Company”), and Jay A. Hopkins
(“Executive”). The Company is an indirect, wholly-owned Subsidiary of IGS
Holding LP, a Delaware limited partnership (“Parent”).

WHEREAS, Executive and the Company are parties to that certain Employment
Agreement, dated as of April 27, 2009 (the “Prior Agreement”).

WHEREAS, the parties hereto desire to amend and restate the the Prior Agreement
in its entirety effective as of the Effective Date upon the terms set forth
herein.

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.    Employment and Prior Agreements.

(a)    The Company hereby agrees to continue Executive’s employment with the
Company, and Executive hereby agrees to continue his employment with the
Company, upon the terms and conditions set forth in this Agreement for the
period beginning on the Effective Date and ending as provided in Section 4
hereof.

(b)    Other than that certain Indemnity Agreement with an effective date on or
about February 23, 2009 (together with any and all predecessor director and
officer indemnity agreements entered into by and among Executive and/or Parent
and any of its Subsidiaries), by and among Executive, Parent and certain of
Parent’s Subsidiaries (it being acknowledged by each of the undersigned that
each of the foregoing indemnity agreements will survive in accordance with their
express terms and conditions), any and all prior agreements or understandings
between Executive and Parent or any of its Subsidiaries with respect to
Executive’s employment (including the Prior Agreement) are hereby terminated in
their entirety as of the Effective Date and shall be of no further force or
effect and neither party thereto shall have any further liabilities or
obligations with respect thereto. For the avoidance of doubt, nothing herein
shall supersede, terminate or otherwise affect any agreement between Executive
and Parent or any of its Subsidiaries with respect to Executive’s ownership of
any equity securities (including options) of Parent or any of its Subsidiaries.

2.    Position and Duties.

(a)    During the Employment Period (as defined below), Executive shall serve as
the Chief Financial Officer of the Company. Executive will report to, and be
subject to the overall direction and authority of the Chief Executive Officer
(the “CEO”) of the Company.

 

1



--------------------------------------------------------------------------------

Executive shall have the normal duties, responsibilities, functions and
authority of a senior executive officer of the Company and such other matters
related to the day-to-day management of the Company as may be delegated to
Executive by the CEO.

(b)    Executive will devote Executive’s best efforts and full business time and
attention to the business and affairs of the Company. Executive will perform
Executive’s duties and responsibilities to the Company to the best of
Executive’s abilities in a diligent, trustworthy, businesslike and efficient
manner.

(c)    Executive shall perform Executive’s duties hereunder at the Company’s
offices in Alpharetta, Georgia or such other location as may be mutually agreed
between the Company and Executive (the “Executive’s Place of
Business”). Executive acknowledges that regular domestic and international
travel will be required in order for Executive to perform Executive’s duties and
responsibilities to the Company and to interact with the other members of the
Company’s executive team.

(d)    For purposes of this Agreement, “Subsidiaries” (in either plural or
singular form) shall mean any corporation or other entity (including the
Company) of which the securities or other ownership interests having the voting
power to elect a majority of the board of directors or other governing body are,
at the time of determination, owned by Parent, directly or indirectly through
one or more Subsidiaries.

3.    Base Salary, Benefits, Business Expenses, and Bonus.

(a)    During the Employment Period, Executive’s base salary will be $450,000
per annum (the “Base Salary”), which salary will be subject to adjustment by the
Board in its discretion and will be payable in regular installments in
accordance with the Company’s general payroll practices for all salaried
employees and will be subject to customary withholding. In addition, during the
Employment Period, Executive will be entitled to participate in all of the
Company’s employee benefit programs for which all other executive employees of
the Company are generally eligible (excluding any incentive equity compensation,
which will be determined on a case-by-case basis) in accordance with the terms
and conditions of such programs as the same may be amended or modified from time
to time. Executive shall be entitled to such amount of vacation during each year
of the Employment Period as is consistent with the Company’s policy for senior
executives.

(b)    During the Employment Period, the Company will reimburse Executive for
all reasonable and necessary business expenses incurred by Executive in the
course of performing Executive’s duties under this Agreement which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses. For
purposes of compliance with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), (i) all expenses or other reimbursements under this
Agreement shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Executive,
(ii) any right to reimbursement or in kind benefits is not subject to
liquidation or exchange for another benefit, and (iii) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.

 

2



--------------------------------------------------------------------------------

(c)    In addition to the Base Salary, Executive will be eligible to earn an
annual performance bonus for each fiscal year of the Company if Executive
remains employed by the Company through the end of such fiscal year; the
specific bonus targets, amounts and availability of which are in each case
subject to the Company’s bonus plan, criteria applicable to other executive
management of the Company, and the individual performance of Executive, as
established by Board in its discretion. Executive’s target performance bonus for
the fiscal year ending April 30, 2020 shall be $750,000, subject to the
achievement of Executive’s performance targets for such fiscal year and the
other conditions set forth herein and in the Company’s bonus plan. The Company’s
bonus plan, and the annual target performance bonus for fiscal years following
the fiscal year ending April 30, 2020, may be modified at any time in the sole
discretion of the Board. Any bonus earned (if any) under this Section 3(c) shall
be paid in no event later than March 15th of the calendar year immediately
following the calendar year in which the fiscal year to which such bonus relates
ended.

4.    Term.

(a)    The employment period (the “Employment Period”) will commence on the
Effective Date and will terminate immediately upon the first to occur of:
(i) the effective date of Executive’s resignation with or without Good Reason
(as defined below); (ii) Executive’s death or Disability (as defined in Internal
Revenue Code Section 22(e)(3)); or (iii) the Company’s election to terminate
Executive’s employment at any time for Cause (as defined below) or without
Cause.

(b)    Except as otherwise expressly provided in this Section 4, Executive shall
not be entitled to any salary, bonuses, employee benefits or compensation from
Parent or its Subsidiaries after the termination of the Employment Period and
all of Executive’s rights to salary, bonuses, employee benefits and other
compensation hereunder (if any) which would have accrued or become payable after
the termination of the Employment Period (other than vested retirement or other
non-forfeitable employee benefits accrued on or prior to the termination of the
Employment Period or other amounts owing hereunder as of the date of such
termination that have not yet been paid, including but not limited to, any
earned bonus pursuant to Section 3(c) above) shall cease upon such termination,
other than those expressly required under applicable law (such as COBRA). Any
termination of Executive’s employment by the Company shall be effective as
specified in a written notice to Executive from the Company. The Company may
offset any amounts Executive owes to Parent or any of its Subsidiaries against
any amounts the Company owes Executive hereunder. The termination of Executive’s
employment with the Company for any reason shall be deemed to automatically
remove Executive, without any further action, from any and all offices held by
Executive with the Company, Parent or any of their respective Subsidiaries
(including, without limitation, any office as a member of the board of directors
of the Company, Parent or any of their respective Subsidiaries). Executive
agrees to promptly sign and submit notice(s) of resignation or any other
documents reasonably requested in order for the Parent or any of its
Subsidiaries to effect the removal of Executive from any offices held by
Executive.

 

3



--------------------------------------------------------------------------------

(c)    If the Employment Period is terminated (i) by the Company without Cause
or (ii) by Executive with Good Reason, Executive shall be entitled to an amount
equal to twelve (12) months of Executive’s then-current Base Salary
(“Severance”). Any Severance shall be payable over a twelve-month period (the
“Scheduled Payout Period”) in accordance with the Company’s standard payroll
cycle as in effect on the date of termination, but in no event less frequently
than monthly. If the Employment Period is terminated for any reason other than
the circumstances described in this Section 4(c) that give rise to Severance
obligation of the Company, Executive will be entitled only to receive his Base
Salary and other non-forfeitable, vested employee benefits accrued but not yet
paid through the date of such termination.

(d)    As a condition to the Company’s ongoing obligation to pay Executive
Severance, Executive shall execute and deliver to the Company a general release
in the form attached hereto as Exhibit A, such general release shall have become
effective and Executive shall not have been revoked or breached the provisions
of such release or breached the provisions of Section 7 below.

(e)     Executive shall forfeit all rights to Severance (excluding, for
avoidance of doubt, any non-forfeitable employee benefits (such as the
opportunity to purchase COBRA benefits) mandated by law) unless such release is
signed and delivered (and no longer subject to revocation) within ninety
(90) days following the date of Executive’s termination of employment. If the
foregoing release is executed and delivered and no longer subject to revocation
as provided in the preceding sentence, then such Severance shall commence upon
the ninetieth (90) day following Executive’s termination of employment. The
first such cash payment shall include payment of all amounts that otherwise
would have been paid prior thereto had such payments commenced immediately upon
Executive’s termination of employment, and any payments made thereafter shall
continue as provided herein. The delayed benefits shall in any event expire at
the time such benefits would have expired had such benefits commenced
immediately following Executive’s termination of employment. The Company may
provide, in its sole discretion, that Executive may continue to participate in
any benefits delayed pursuant to this Section 4(e) during the period of such
delay; provided that Executive shall bear the full cost of such benefits during
such delay period. Upon the date such benefits would otherwise commence pursuant
to this Section 4(e), the Company may reimburse Executive the Company’s share of
the cost of such benefits, to the extent that such costs would otherwise have
been paid by the Company or to the extent that such benefits would otherwise
have been provided by the Company at no cost to Executive, in each case had such
benefits commenced immediately upon Executive’s termination of employment. Any
remaining benefits shall be reimbursed or provided by the Company in accordance
with the schedule and procedures specified herein.

(f)    Upon a Change of Control (as defined below), so long as Executive was
employed by Parent or any of its Subsidiaries on the day immediately prior to
the consummation of such Change of Control, and notwithstanding anything to the
contrary set forth in any other agreement between Executive and Parent or any of
its Subsidiaries, all unvested equity securities (including restricted stock,
options and any other rights to acquire securities) of Parent or any of its
Subsidiaries then held by Executive and/or his permitted transferees shall
immediately become classified as vested.

 

4



--------------------------------------------------------------------------------

(g)    For purposes of this Agreement as it relates to Executive, “Cause” means
(i) the commission of a felony or any act of fraud or any act or omission
involving dishonesty, or material disloyalty with respect to Parent or any of
its Subsidiaries or any of their respective customers, suppliers or other
material business relations, (ii) conduct tending to bring Parent or any of its
Subsidiaries into substantial public disgrace or disrepute, (iii) failure to
perform material duties as reasonably directed by the CEO or the Board of
Directors of Parent or the Board of Directors of the Company, (iv) gross
negligence or willful misconduct with respect to Parent or any of its
Subsidiaries, or (v) any other material breach by Executive of this Agreement;
provided, however, that Cause shall not exist for actions or conduct under
clauses (ii), (iii), (iv) or (v) of this Section 4(f) unless such actions or
conduct continues for a period of ten (10) days after receipt by Executive of
written notice of the need to cure or cease, if such actions or conduct are
capable of cure.

(h)    For purposes of this Agreement as it relates to Executive, “Good Reason”
means (i) a material reduction of Executive’s Base Salary; (ii) a relocation of
Executive’s principal workplace to a location outside of the metropolitan area
of Executive’s Place of Business; (iii) the Company’s material breach of this
Agreement, which in the case of clauses (i) – (iii) above, is not cured within
15 days after delivery of written notice thereof by Executive to the Company;
provided that written notice of Executive’s resignation for Good Reason must be
delivered to the Company within 30 days after the date Executive first knew or
should reasonably have known of the occurrence of any such event in order for
Executive’s resignation with Good Reason to be effective hereunder.

(i)    For purposes of this Agreement, “Change of Control” means (i) any sale or
transfer by Parent or its Subsidiaries of all or substantially all (as defined
in the Revised Model Business Corporation Act) of their assets on a consolidated
basis, (ii) any consolidation, merger or reorganization of Parent with or into
any other entity or entities as a result of which any person or group of
affiliated persons other than investment funds managed by Golden Gate Capital or
Koch Industries, Inc. (or entities controlled by such funds) obtains possession
of voting power (under ordinary circumstances) to elect a majority of the
surviving corporation’s board of directors, or (iii) any sale or transfer to any
third party of shares of the Company’s share capital by the holders thereof as a
result of which any person or group of affiliated persons other than investment
funds managed by Golden Gate Capital or Koch Industries, Inc. (or entities
controlled by such funds) obtains possession of the voting power (under ordinary
circumstances) to elect a majority of Parent’s board of directors.

(j)    In the event of Executive’s termination of employment, Executive will
take all necessary and reasonable actions to effect a smooth transition of
Executive’s duties to such person or persons as may be designated by the Board
or its designee.

5.    Confidential Information. Executive acknowledges and agrees that the
information, observations and data (including, without limitation, trade
secrets, know-how, research and product plans, customer lists, software,
inventions, processes, formulas, technology, designs, drawings, specifications,
marketing and advertising materials, distribution and sales methods and systems,
sales and profit figures and other technical and business information)
concerning the business or affairs of Parent or any of its Subsidiaries obtained
by Executive while employed by Parent or any of its Subsidiaries or while
serving as an officer or director of

 

5



--------------------------------------------------------------------------------

Parent or any of its Subsidiaries (“Confidential Information”) are the property
of Parent or such Subsidiary. Therefore, during the Employment Period and at all
times thereafter, Executive agrees that Executive will not disclose to any
unauthorized person or use for Executive’s own purposes, except in the
performance of Executive’s duties and responsibilities hereunder, any
Confidential Information without the prior written consent of the Board, unless
and to the extent that the aforementioned matters are or become generally known
to and available for use by the public other than as a result of Executive’s
acts or omissions to act. Executive will deliver to the Company at the
termination of the Employment Period, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documents and data (and copies thereof)
relating to the Confidential Information, Work Product (as defined Section 6
below) or the business of Parent or any of its Subsidiaries which Executive may
then possess or have under Executive’s control. Notwithstanding the foregoing,
Executive is permitted to disclose Confidential Information to the extent
required to provide truthful testimony before a court or other governmental
authority or to the extent required to respond to a properly issued subpoena of
Executive (individually and collectively, “Compelled Disclosure”); provided that
Executive provides such prior written notice to the Company of such Compelled
Disclosure to allow the Company to either contest such intended Compelled
Disclosure and/or seek an appropriate protective order from a court of competent
jurisdiction.

6.    Inventions and Patents. Executive acknowledges and agrees that all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports and all similar or related information (whether or not
patentable) which relate to Parent’s or any of its Subsidiaries’ actual or
anticipated business, research and development or existing or future products or
services and which are conceived, developed or made by Executive while employed
by Parent or any of its Subsidiaries (“Work Product”) belong to Parent or such
Subsidiary. Executive will promptly disclose such Work Product to the Board and
perform all actions reasonably requested by the Board (whether during or after
the Employment Period) to establish and confirm such ownership (including,
without limitation, assignments, consents, powers of attorney and other
instruments).

7.    Non-Compete, Non-Solicitation.

(a)    In further consideration of the compensation to be paid to Executive
hereunder (including, in particular, the increases in Executive’s base salary
and target bonus opportunity being implemented concurrently with the execution
and delivery of this Agreement, which each of the undersigned acknowledge and
agree provide sufficient good and valuable consideration for the non-compete and
non-solicitation covenants set forth in this Section 7) and any equity
compensation to be made available to Executive pursuant to Parent’s incentive
equity plans, Executive acknowledges that in the course of Executive’s
employment with the Company Executive has become, and will continue to become,
familiar with Parent’s and its Subsidiaries’ trade secrets and with other
Confidential Information concerning Parent and its Subsidiaries and that
Executive’s services are and will continue to be of special, unique and
extraordinary value to Parent and its Subsidiaries. Therefore, Executive agrees
that, during the Employment Period and until the later of (i) the date that is
one year after the termination of the Employment Period for any reason and
(ii) the last day of the Scheduled Payout Period (as defined in Section 4(c)
above) (the “Noncompete Period”), Executive will not directly or indirectly, for
Executive or any other

 

6



--------------------------------------------------------------------------------

person, (1) induce or attempt to induce any employee of Parent or any of its
Subsidiaries to leave the employ of Parent or any of its Subsidiaries, or in any
way interfere with the relationship between Parent or any of its Subsidiaries,
on the one hand, and any employee thereof, on the other, (2) hire any person who
is (or in the case of a former employee, was an employee of Parent or any of its
Subsidiaries at any time during the 180 day period prior to any attempted hiring
by Executive) an employee of Parent or any of its Subsidiaries, (3) induce or
attempt to induce any supplier, licensee, licensor or other material business
relation of Parent or any of its Subsidiaries to cease doing business with
Parent or such Subsidiary, or in any way interfere with the relationship between
any such supplier, licensee, licensor or material business relation and Parent
or such Subsidiary of Parent, as the case may be (including, without limitation,
making any negative statements or communications about Parent or any of its
Subsidiaries) or (4) Participate in any Competitive Business. “Participate”
includes any direct or indirect ownership interest in any enterprise or
participation in the management of such enterprise, whether as an officer,
director, employee, partner, sole proprietor, agent, representative, independent
contractor, consultant, executive, franchisor, franchisee, creditor, owner or
otherwise; provided that the foregoing activities shall not preclude Executive
from the passive ownership (i.e., Executive does not directly or indirectly
participate in the business or management of the applicable entity) of less than
2% of the stock of a publicly-held corporation whose stock is traded on a
national securities exchange. “Competitive Business” means any company or
business (x) with over $250,000,000 in revenue during the immediately preceding
12-month period from the sale of software and associated services which competes
directly or indirectly with the businesses of Parent, any of its Subsidiaries,
or any technology company controlled by Golden Gate Capital or Koch Industries,
Inc. or investment funds managed by Golden Gate Capital or Koch Industries, Inc.
or (y) actively developing products to compete directly or indirectly with the
businesses of Parent or any of its Subsidiaries. Executive agrees that the
aforementioned covenant contained in this Section 7(a) is reasonable with
respect to its duration, geographical area and scope. Notwithstanding anything
to the contrary contained in this Section 7(a), the provisions of this
Section 7(a) shall not apply to any activity conducted by Executive following
the Employment Period for any business affiliated with Golden Gate Capital or
Koch Industries, Inc. or investment funds managed by Golden Gate Capital or Koch
Industries, Inc.

(b)    If, at the time of enforcement of Sections 5, 6 or 7 of this Agreement, a
court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area. Because Executive’s services
are unique and because Executive has access to Confidential Information and Work
Product, the parties hereto agree that money damages may not be an adequate
remedy for any breach of this letter agreement. Therefore, in the event a breach
or threatened breach of this letter agreement, Parent, the Company or their
respective successors or assigns may, in addition to other rights and remedies
existing in their favor, apply to any court for specific performance and/or
injunctive or other relief in order to enforce, or prevent any violations of,
the provisions hereof (without posting a bond or other security). In addition,
in the event a court determines that Executive breached or violated this
Section 7, the periods of such restrictive covenants will be tolled until such
breach or violation has been duly cured.

8.    Additional Acknowledgments. Executive expressly agrees and acknowledges
that the restrictions contained in Sections 5, 6 and 7 do not preclude Executive
from earning a

 

7



--------------------------------------------------------------------------------

livelihood, nor do they unreasonably impose limitations on Executive’s ability
to earn a living. In addition, Executive agrees and acknowledges that the
potential harm to Parent and its Subsidiaries of the non-enforcement of Sections
5, 6 and 7 outweighs any harm to Executive of their enforcement by injunction or
otherwise. Executive acknowledges that Executive has carefully read this
Agreement and has given careful consideration to the restraints imposed upon
Executive by this Agreement, and is in full accord as to their necessity for the
reasonable and proper protection of Confidential Information. Executive
expressly acknowledges and agrees that each and every restraint imposed by this
Agreement is reasonable with respect to subject matter, time period and
geographical area.

9.    Other Businesses. As long as Executive is employed by the Company,
Executive agrees that Executive will not, except with the express written
consent of the CEO, become engaged in, render services for, or permit
Executive’s name to be used in connection with any business other than the
business of Parent, any of its Subsidiaries or any of their affiliates.

10.    Executive’s Representations. Executive hereby represents and warrants to
the Company that (i) the execution, delivery and performance of this Agreement
by Executive does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which Executive is bound, (ii) Executive is not
a party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity (other than any
agreement or arrangement between Executive and any business affiliated with
Golden Gate Capital or Koch Industries, Inc. or investment funds managed by
Golden Gate Capital or Koch Industries, Inc.); and (iii) upon the execution and
delivery of this Agreement by the Company and Executive, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms. Executive hereby acknowledges and represents that he has consulted
with (or has had an opportunity to consult with) independent legal counsel
regarding Executive’s rights and obligations under this Agreement and that
Executive fully understands the terms and conditions contained herein.

11.    Survival. This Agreement shall remain in full force and effect in
accordance with its terms, notwithstanding any termination of the Employment
Period for any reason.

12.    Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, or mailed by first class mail, return
receipt requested, to the recipient at the address below indicated:

 

Notices to Executive:

Jay A. Hopkins

Notices to the Company: Infor (US), Inc. Attention: Chief Executive Officer

 

8



--------------------------------------------------------------------------------

40 General Warren Boulevard, Suite 110 Malvern, PA 19355 Facsimile:    (678)
319-9032 With a copy to: Infor (US), Inc. Attention: General Counsel 40 General
Warren Boulevard, Suite 110 Malvern, PA 19355 Facsimile:    (678) 319-9032

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.

13.    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

14.    Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties with respect its subject matter and supersedes
and preempts any prior understandings, agreements or representations by or among
the parties, written or oral, which may have related to the subject matter
hereof in any way, except as otherwise expressly stated herein, including,
without limitation, any prior agreement between Executive and the Company or any
of its affiliates with respect to Executive’s employment by Parent or any of its
Subsidiaries (but excluding, for the avoidance of doubt, any agreement between
Executive and Parent or any of its Subsidiaries with respect to Executive’s
ownership of any equity securities (including options) of Parent or any of its
Subsidiaries).

15.    No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

16.    Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

17.    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his obligations

 

9



--------------------------------------------------------------------------------

hereunder. Parent’s Subsidiaries and Golden Gate Capital, Koch Industries, Inc.
and the investment funds managed by them are intended third party beneficiaries
of this Agreement to the extent provided herein.

18.    Choice of Law; Venue; Waiver of Jury Trial. All issues and questions
concerning the construction, validity, enforcement and interpretation of this
Agreement and the schedules hereto shall be governed by, and construed in
accordance with, the laws of the State of Georgia, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Georgia or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of State of Georgia. In addition, the
parties agree to the waiver of a jury trial in connection with any dispute,
claim or controversy arising out of or related to this Agreement. Each party
hereto irrevocably and unconditionally (a) consents to submit to the exclusive
jurisdiction of the courts of the State of Georgia and of the United States of
America located in the State of Georgia for any action, suit or proceeding
arising out of or relating to this Agreement (and irrevocably and
unconditionally agrees not to commence any such action, suit or proceeding
except in such courts, other than in connection with the enforcement of a
judgment rendered by any such court, which judgment may be enforced in any court
having appropriate jurisdiction), (b) waives any objection to the laying of
venue of any such action, suit or proceeding in any such courts and (c) waives
and agrees not to plead or claim that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

19.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Board and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

20.    Tax Withholdings. All amounts specified herein shall be reduced by all
required tax withholdings.

21.    Section 409A Compliance.

(a)    The intent of the parties is that payments and benefits under this
Agreement comply with Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.

(b)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

 

10



--------------------------------------------------------------------------------

(c)    Notwithstanding any other payment schedule provided herein to the
contrary, if Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
each of the following shall apply:

(i)    With regard to any payment that is considered deferred compensation under
Code Section 409A payable on account of a “separation from service,” such
payment shall be made on the date which is the earlier of (A) the expiration of
the six-month period measured from the date of such “separation from service” of
Executive, and (B) the date of Executive’s death (the “Delay Period”) to the
extent required under Code Section 409A. Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section 21(c)(i) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to Executive in a lump sum, and all
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein; and

(ii)    To the extent that any benefits to be provided during the Delay Period
is considered deferred compensation under Code Section 409A provided on account
of a “separation from service,” and such benefits are not otherwise exempt from
Code Section 409A, Executive shall pay the cost of such benefits during the
Delay Period, and the Company shall reimburse Executive, to the extent that such
costs would otherwise have been paid by the Company or to the extent that such
benefits would otherwise have been provided by the Company at no cost to
Executive, the Company’s share of the cost of such benefits upon expiration of
the Delay Period, and any remaining benefits shall be reimbursed or provided by
the Company in accordance with the procedures specified herein.

(d)    For purposes of Code Section 409A, Executive’s right to receive any
installment payment pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

(e)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Code Section 409A be subject to offset unless
otherwise permitted by Code Section 409A.

* * * * * *

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

INFOR (US), INC. By:  

/s/ Gregory M. Giangiordano

Name:   Gregory M. Giangiordano Its:   President

/s/ Jay A. Hopkins

JAY A. HOPKINS

 

12



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE

I, JAY A. HOPKINS, in consideration of and subject to the performance by Infor
(US), Inc., a Delaware corporation (the “Company”), of its obligations under the
Amended and Restated Employment Agreement, dated as of December 3, 2019 (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company and its affiliates and all present and former directors, officers,
agents, representatives, employees, successors and assigns of the Company and
its affiliates and the Company’s direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below.

 

1.

I understand that any payments or benefits paid or granted to me under paragraph
4(c) of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already entitled. I
understand and agree that I will not receive the payments and benefits specified
in paragraph 4(c) of the Agreement unless I execute this General Release and do
not revoke this General Release within the time period permitted hereafter or
breach this General Release. I also acknowledge and represent that I have
received all payments and benefits that I am entitled to receive (as of the date
hereof) by virtue of any employment by the Company.

 

2.

Except as provided in paragraph 4 below and except for the provisions of my
Employment Agreement and any indemnity agreements entered into by and among me
and/or the Company and any of its affiliates, in each case, which expressly
survive the termination of my employment with the Company, I knowingly and
voluntarily (for myself, my heirs, executors, administrators and assigns)
release and forever discharge the Company and the other Released Parties from
any and all claims, suits, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date this General Release becomes effective
and enforceable) and whether known or unknown, suspected, or claimed against the
Company or any of the Released Parties which I, my spouse, or any of my heirs,
executors, administrators or assigns, may have, which arise out of or are
connected with my employment with, or my separation or termination from, the
Company (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees



--------------------------------------------------------------------------------

  incurred in these matters) (all of the foregoing collectively referred to
herein as the “Claims”); provided that nothing herein shall release any Claims
arising out of or relating to my capacity as a current or former equityholder of
the Company or any of its predecessors, subsidiaries or affiliates (it being
agreed and acknowledged that any rights I may have as a current or former
equityholder of the Company or any of its predecessors, subsidiaries or
affiliates shall be subject to the terms and conditions of the agreements and/or
arrangements pursuant to which such equity securities were issued).

 

3.

I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

4.

I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my separation from employment with the Company in compliance with the terms
of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

5.

In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release.

 

6.

I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

7.

I agree that I will forfeit all amounts payable by the Company pursuant to the
Agreement if I challenge the validity of this General Release. I also agree that
if I violate this General Release by suing the Company or the other Released
Parties, I will pay all costs and expenses of defending against the suit
incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement.

 

8.

I agree that this General Release is confidential and agree not to disclose any
information regarding the terms of this General Release, except to my immediate
family and any tax, legal or other counsel I have consulted regarding the
meaning or effect hereof or as required by law, and I will instruct each of the
foregoing not to disclose the same to anyone.



--------------------------------------------------------------------------------

9.

Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

 

10.

I agree to reasonably cooperate with the Company in any internal investigation
or administrative, regulatory, or judicial proceeding. I understand and agree
that my cooperation may include, but not be limited to, making myself available
to the Company upon reasonable notice for interviews and factual investigations;
appearing at the Company’s request to give testimony without requiring service
of a subpoena or other legal process; volunteering to the Company pertinent
information; and turning over to the Company all relevant documents which are or
may come into my possession all at times and on schedules that are reasonably
consistent with my other permitted activities and commitments. I understand that
in the event the Company asks for my cooperation in accordance with this
provision, the Company will reimburse me solely for reasonable travel expenses,
including lodging and meals, upon my submission of receipts.

 

11.

I agree not to disparage the Company, its past and present investors, officers,
directors or employees or its affiliates and to keep all confidential and
proprietary information about the past or present business affairs of the
Company and its affiliates confidential unless a prior written release from the
Company is obtained. I further agree that as of the date hereof, I have returned
to the Company any and all property, tangible or intangible, relating to its
business, which I possessed or had control over at any time (including, but not
limited to, company-provided credit cards, building or office access cards,
keys, computer equipment, manuals, files, documents, records, software, customer
data base and other data) and that I shall not retain any copies, compilations,
extracts, excerpts, summaries or other notes of any such manuals, files,
documents, records, software, customer data base or other data.

 

12.

As of the date this hereof, I acknowledge and represent that I have not been
either directly or indirectly involved in, witnessed or asked or directed to
participate in any conduct that could give rise to an allegation that the
Company has violated any laws applicable to its businesses or that could
otherwise be construed as inappropriate or unethical in any way, even if such
conduct is not, or does not appear to be, a violation of any law. I acknowledge
and represent that I have been given the opportunity to report such conduct to
the Company and to third parties and that I have not made any such report to the
Company or to any third parties.

 

13.

Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof.

 

14.

Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.



--------------------------------------------------------------------------------

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1.

I HAVE READ IT CAREFULLY;

 

  2.

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  3.

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  4.

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

  5.

I HAVE HAD 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE SUBSTANTIALLY IN
ITS FINAL FORM ON                  ,          TO CONSIDER IT AND THE CHANGES
MADE SINCE THE                  ,          VERSION OF THIS RELEASE ARE NOT
MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 

  6.

THE CHANGES TO THE AGREEMENT SINCE                  ,          EITHER ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST.

 

  7.

I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

  8.

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  9.

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

DATE:

 

 

JAY A. HOPKINS